      Case 1:19-cv-08076-RA-BCM Document 151 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               10/29/20
EFCG, INC.,
              Plaintiff,                              19-CV-8076 (RA) (BCM)
       -against-
                                                      ORDER
AEC ADVISORS, LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed defendants' letter-motion dated October 26, 2020
(Dkt. No. 150) concerning potential issues with plaintiff's document production. Plaintiff's
response is due today pursuant to Moses Ind. Prac. § 2(e).

        It is hereby ORDERED that the Court will conduct a telephonic discovery conference as
to the issues described in defendants' October 26 letter-motion – as well as any remaining issues
presented in the parties' joint letter dated October 6, 2020 (Dkt. No. 145) – on November 5,
2020, at 12:00 p.m. At that time, the parties shall dial (888) 557-8511 and enter the access code
7746387.

Dated: New York, New York                   SO ORDERED.
       October 29, 2020

                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
